Citation Nr: 1145288	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  05-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for left knee instability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America







ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

These issues were previously before the Board in September 2008, at which time they were remanded for additional development.  This appeal was again before the Board in January 2011 at which time entitlement to a rating of 30 percent for left knee limited motion was granted; entitlement to a rating in excess of 20 percent for left knee instability was denied; and a TDIU raised by the record was remanded.  A July 2011 Joint Motion for Remand (JMR) was subsequently entered directing the Board to remand the claim of entitlement for a rating in excess of 30 percent for limited motion of the left knee according to the need for an adequate VA examination.  The JMR also explained that the Veteran had been granted 10 percent for instability in 2005, rather than 20 percent, and as such the issue before the Board in January 2011 was entitlement to a rating in excess of 10 percent for left knee instability, and the portion of the decision denying a rating in excess of 20 percent was thus vacated so that the Board could consider its reasons and bases for a left knee rating for instability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Left Knee

Pursuant to an August 2011 Order of the Court of Appeals for Veterans Claims directing action consistent with the July 2011 JMR, the Board will remand the Veteran's appeal in order to obtain a VA examination regarding the Veteran's left knee.  As explained in the JMR, a 2008 Board remand ordered a VA examination be obtained to determine whether the Veteran had functional loss due to pain, weakness, fatigue and/or incoordination.  The Veteran was subsequently afforded a March 2009 VA examination where it was noted that the Veteran had marked functional loss due to pain.  The examiner, however, made no findings concerning whether the Veteran had weakness, fatigue, or incoordination, and, if so, whether such symptoms caused additional functional loss.  As such, the examiner's report was inadequate for failure to comply with the Board's prior remand instructions, and because it did not provide the necessary information to determine whether a higher rating was warranted based on additional functional loss through application of 38 C.F.R. §§ 4.10, 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Accordingly, the Veteran should be provided another VA medical examination for his left knee that specifically addresses whether his left knee disability exhibits any additional functional loss due to such factors as pain, tenderness, weakness, fatigue, lack of endurance, or incoordination.  The examination should evaluate the current nature and severity of the Veteran's left knee disability, to include addressing his limited motion as well as his instability.  38 U.S.C.A. § 5103A(d).

TDIU

The claim for TDIU is inextricably intertwined with the issues of increased ratings for the left knee based upon limited motion and instability, and as such, defers it pending resolution of the latter claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purposes of clarifying the severity of his service-connected left knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, to include the goniometer, if appropriate, the examiner should specifically delineate all symptomatology associated with the Veteran's service-connected left knee disability, including any loss of motion or instability.  The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A complete rationale for any opinions expressed should be given.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of this decision and any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


